UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1419



MYRON J. BRYANT,

                                              Plaintiff - Appellant,
          versus


PROFESSIONAL RECOVERY CONSULTANTS,

                                               Defendant - Appellee,
          and


STEVE MILLER, Owner; JEFF IVIE, Operations
Manager,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-99-654-5-BO(3), CA-00-273-5-BO(3))


Submitted:   September 28, 2001           Decided:   October 16, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David G. Schiller, SCHILLER LAW FIRM, L.L.P., Raleigh, North Caro-
lina, for Appellant. Joy R. Webb, BROWNE, FLEBOTTE, WILSON & HORN,
P.L.L.C., Durham, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


PER CURIAM:

     Myron J. Bryant appeals the district court’s order granting

Professional Recovery Consultants’ motion for summary judgment in

this employment discrimination action.   We affirm.

     This court reviews a grant of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).   Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).     This court must view the

evidence in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

     We have reviewed the parties’ briefs and the materials sub-

mitted in the joint appendices, and fully considered the arguments

raised on appeal.   Finding no reversible error, we affirm on the

reasoning of the district court. See Bryant v. Professional Recov-

ery Consultants, Inc., Nos. CA-99-654-5-BO(3); CA-00-273-5-BO(3)

(E.D.N.C. Feb. 16, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED


                                 2